       CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 1 of 18




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 3M Company,                                          Case No. 20-cv-2694 (WMW/KMM)

                            Plaintiff,
                                                 ORDER GRANTING PLAINTIFF’S
           v.                                     MOTION FOR PRELIMINARY
                                                     INJUNCTIVE RELIEF
 Nationwide Source Inc.,

                            Defendant.


       This matter is before the Court on Plaintiff 3M Company’s (3M) motion for a

temporary restraining order and preliminary injunctive relief against Defendant

Nationwide Source Inc. (Nationwide). (Dkt. 5). For the reasons addressed below, the

Court grants 3M’s request for a preliminary injunction.

                                    BACKGROUND

       3M is a Delaware corporation that manufactures healthcare and safety products for

industries and consumers worldwide. As a result of the COVID-19 pandemic, a high

demand exists for 3M’s N95 respirator products (N95 masks). To keep them safe while

working to mitigate the effects of the pandemic, first responders, healthcare professionals

and other frontline workers depend on 3M’s N95 masks. In order to meet the rising demand

for N95 masks, 3M has increased its annual production of N95 masks to approximately 2

billion.
       CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 2 of 18




       Nationwide is a Florida corporation with a principal place of business in Delray

Beach, Florida. Incorporated in May 2020, Nationwide is in the business of selling

healthcare products, including N95 masks.

       3M commenced this trademark-infringement action against Nationwide on

December 30, 2020. 3M’s complaint alleges that Nationwide is using 3M’s registered

trademarks to advertise and sell counterfeit 3M-branded N95 masks. Most notably, 3M

alleges that Hennepin County Medical Center (HCMC), believing that Nationwide was an

authentic vendor of 3M products, purchased more than 10,000 counterfeit masks made by

Nationwide and paid 625 percent more than 3M’s standard price for authentic N95 masks.

3M alleges that Nationwide’s activities were unlawful and endangered the lives of essential

medical workers.

       3M brings nine claims for relief, including five federal claims under the Lanham

Act. 3M’s first and second claims allege that Nationwide is engaging in trademark

counterfeiting and infringement, in violation of 15 U.S.C. § 1114(1), by using spurious

designations on its products that are identical to 3M’s federally registered trademarks.

3M’s third claim alleges that Nationwide is engaging in unfair competition, false

endorsement, false association, and/or false designation of origin, in violation of 15 U.S.C.

§ 1125(a)(1)(A), by falsely representing its products as being affiliated with, connected to,

or endorsed by 3M. 3M’s fourth claim alleges that Nationwide is engaging in trademark

dilution, in violation of 15 U.S.C. § 1125(c), by using 3M’s trademarks in the sale of

counterfeit products. 3M’s fifth claim alleges that Nationwide is engaging in false

advertising, in violation of 15 U.S.C. § 1125(a)(1)(B), by making statements to the general


                                             2
      CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 3 of 18




public and medical health professionals that contain false, misleading, and/or deceptive

statements about the nature and quality of the products Nationwide has for sale.

       3M’s remaining four claims allege violations of Minnesota state law. 3M’s sixth

claim alleges that Nationwide is engaging in unlawful trade practices, in violation of

Minnesota Statutes § 325D.44, by using 3M’s trademarks in a way that is likely to cause

confusion among consumers as to the origin and nature of products for sale. 3M’s seventh

claim alleges that Nationwide is engaging in trademark infringement, in violation of

Minnesota Statutes § 333.28, by using 3M’s trademarks in a way that is likely to deceive

the public as to the nature of Nationwide’s and 3M’s relationship. 3M’s eighth claim

alleges that Nationwide is engaging in trademark dilution, in violation of Minnesota

Statutes § 333.285, by using 3M’s trademarks in the advertising and sale of counterfeit

products. 3M’s ninth claim alleges that Nationwide is violating the Minnesota Consumer

Fraud Act, Minnesota Statutes § 325F.69, by using false pretenses and misrepresentations

with the intent that others will rely upon them in connection with the sale of merchandise.

       On December 30, 2020, 3M filed the pending motion for a temporary restraining

order and preliminary injunctive relief. 3M seeks to enjoin Nationwide from using 3M’s

trademarks on any goods or services, including, but not limited to, 3M-branded N95 masks.

Nationwide has not responded to 3M’s motion.

                                       ANALYSIS

       Federal Rule of Civil Procedure 65 authorizes a district court to grant injunctive

relief in the form of a preliminary injunction or temporary restraining order. When

determining whether preliminary injunctive relief is warranted, a district court considers


                                            3
          CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 4 of 18




the four Dataphase factors: (1) the probability that the movant will succeed on the merits,

(2) the threat of irreparable harm to the movant, (3) the balance between this harm and the

injury that an injunction would inflict on other parties, and (4) the public interest.

Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981). “A preliminary

injunction is an extraordinary remedy,” and the party seeking injunctive relief bears the

burden of establishing that each factor favors granting such relief. Roudachevski v. All-

Am. Care Ctrs., Inc., 648 F.3d 701, 705 (8th Cir. 2011). The core question in this analysis

“is whether the balance of equities so favors the movant that justice requires the court to

intervene to preserve the status quo until the merits are determined.” Dataphase, 640 F.2d

at 113.

          3M moves for both a temporary restraining order and preliminary injunctive relief.

The legal standards for a temporary restraining order and a preliminary injunction are the

same. See S.B. McLaughlin & Co. v. Tudor Oaks Condo. Project, 877 F.2d 707, 708 (8th

Cir. 1989); Wachovia Sec., L.L.C. v. Stanton, 571 F. Supp. 2d 1014, 1031 (N.D. Iowa 2008)

(“As this court has explained in past cases, it is well-settled in this circuit that applications

for preliminary injunctions and temporary restraining orders are generally measured

against the same factors, which were set forth in the seminal decision in Dataphase. . . .”).

A court “may issue a preliminary injunction only on notice to the adverse party.” Fed. R.

Civ. P. 65(a)(1). Because Nationwide is on notice of the pending motion and was given an

opportunity to respond, the Court will evaluate whether a preliminary injunction is

warranted.




                                               4
       CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 5 of 18




       I.     Likelihood of Success on the Merits

       3M contends that it is likely to succeed on the merits because 3M has valid

registered trademarks and Nationwide’s conduct involves counterfeit N95 masks that are

likely to cause confusion.

       In deciding whether to grant a preliminary injunction, the “likelihood of success on

the merits is most significant.” S & M Constructors, Inc. v. Foley Co., 959 F.2d 97, 98

(8th Cir. 1992). The moving party need not “prove a greater than fifty per cent likelihood

that [it] will prevail on the merits,” Dataphase, 640 F.2d at 113, rather the moving party

must demonstrate a “fair chance of prevailing,” Paisley Park Enters. v. Boxill, 253 F. Supp.

3d 1037, 1043 (D. Minn. 2017) (internal quotations marks omitted).

       In the present case, 3M’s primary claim for relief is a federal trademark-

infringement claim pursuant to the Lanham Act, 15 U.S.C. § 1114(1). To establish a claim

for trademark infringement, 3M must show that: (1) it has a valid, protectable trademark,

and (2) the unauthorized use of that trademark creates a likelihood of confusion. See Davis

v. Walt Disney Co., 393 F. Supp. 2d 839, 843 (D. Minn. 2005). The Court addresses each

element in turn.

       A.     Valid and Protectable Trademark

       3M contends that its trademark registrations demonstrate conclusive evidence of

3M’s ownership of valid federal trademarks.

       After a trademark is registered with the United States Patent and Trademark Office

(USPTO) and the mark has become incontestable, “the registration shall be conclusive

evidence of the validity of the registered mark and of the registration of the mark, of the


                                             5
       CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 6 of 18




registrant’s ownership of the mark, and of the registrant’s exclusive right to use the mark

in commerce.” 15 U.S.C. § 1115(b).          To make a trademark “incontestable,” after

registration, the owner of the mark must have used the mark continuously for five

consecutive years and have filed an affidavit of incontestability with the USPTO within

one year after any five-year period of continuous use. 15 U.S.C. § 1065. 3M has provided

persuasive evidence in support of its representation that it has made its marks incontestable.

       Accordingly, 3M is likely to establish that it has a valid and protectable trademark,

the first element in a federal trademark-infringement claim.

       B.     Unauthorized Use that Creates a Likelihood of Confusion

       The second element of a federal trademark-infringement claim is whether the

unauthorized use creates a likelihood of confusion among consumers. 3M alleges that

Nationwide’s use of 3M’s trademarks creates a likelihood of confusion among consumers.

Courts consider six factors to determine whether a likelihood of confusion exists: “(1) the

strength of the owner’s mark; (2) the similarity of the owner’s mark and the alleged

infringer’s mark; (3) the degree of competition between the products; (4) the alleged

infringer’s intent to ‘pass off’ its goods as the trademark owner’s; (5) incidents of actual

confusion; and, (6) the type of product, its cost, and conditions of purchase.” Everest Cap.

Ltd. v. Everest Funds Mgmt., L.L.C., 393 F.3d 755, 759–60 (8th Cir. 2005). The Court

addresses each factor in turn.




                                              6
         CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 7 of 18




                      1.     Strength of Plaintiff’s Mark

         3M alleges that its trademarks are both conceptually and commercially strong

because of the uniqueness of the 3M name and global recognition of the 3M commercial

brand.

         “A strong and distinctive trademark is entitled to greater protection than a weak or

commonplace one.” SquirtCo. v. Seven-Up Co., 628 F.2d 1086, 1091 (8th Cir. 1980). A

trademark’s strength is measured by both the mark’s conceptual and commercial strength.

Lovely Skin, Inc. v. Ishtar Skin Care Prods., LLC, 745 F.3d 877, 888 (8th Cir. 2014). The

conceptual strength of a mark is classified in the following categories listed here from the

least to the most protectable: generic, descriptive, suggestive, or arbitrary. See Frosty

Treats Inc. v. Sony Comput. Entm’t Am., Inc., 426 F.3d 1001, 1004–05 (8th Cir. 2005).

“Arbitrary marks are words, symbols, or pictures with common linguistic use but which,

when used with the goods or services in issue, neither suggest nor describe any ingredient,

quality, or characteristic of those goods or services.” Select Comfort Corp. v. Baxter, 156

F. Supp. 3d 971, 984 (D. Minn. 2016).

         Conceptually, “3M” is not a word, and it has no inherent relationship or meaning to

N95 masks.       Therefore, 3M’s mark falls into the strongest conceptual category of

trademarks because it is an arbitrary mark. See 3M Co. v. Performance Supply, LLC, 458

F. Supp. 3d 181, 193–94 (S.D.N.Y. 2020) (holding that 3M’s mark is in the strongest

category of conceptual trademark protection because “3M” is not a word, and has no

inherent relationship to the goods or services for which the marks are used, namely, N95

respirators). Accordingly, 3M’s marks are conceptually strong.


                                              7
       CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 8 of 18




       The commercial strength of a mark is based on the mark gaining a secondary

meaning through public recognition and renown of the mark as demonstrated by “the

amount of advertising, sales volume, features and reviews in publications, and survey

evidence.” Select Comfort, 156 F. Supp. 3d at 989 (citing Lovely Skin, Inc., 745 F.3d at

888). “In order to establish secondary meaning, the user of a mark . . . must show that by

long and exclusive use in the sale of the user’s goods, the mark has become so associated

in the public mind with such goods that the mark serves to identify the source of the goods

and to distinguish them from those of others.” Aromatique, Inc. v. Gold Seal, Inc., 28 F.3d

863, 870 (8th Cir. 1994).      Incontestability of a mark demonstrates a high level of

commercial strength. See Times Mirror Magazines, Inc. v. Field & Stream Licenses Co.,

294 F.3d 383, 391 (2d Cir. 2002) (“Because FSLC continually maintained its registration

of the mark, FSLC’s mark is incontestable and, as a matter of law, it has acquired secondary

meaning.”). As addressed in Part I.A. above, 3M has provided persuasive evidence that its

trademarks are incontestable. Accordingly, its incontestable trademarks are commercially

strong, and this factor weighs in favor of finding that Nationwide’s use creates a likelihood

of confusion.1




1
         Even in the absence of 3M’s incontestable registrations, 3M is likely to establish
that its marks have acquired secondary meaning and are commercially strong. 3M argues
that it has invested “millions of dollars in advertising, marketing, and promoting goods and
services under the 3M marks.” 3M alleges that, for more than 100 years, it "has invested
hundreds of millions of dollars to advertise and promote its 3M-branded products to
consumers throughout the world" and "has established goodwill and an acclaimed
reputation among the general public."



                                             8
      CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 9 of 18




      Because 3M is likely to establish that its trademarks are both conceptually and

commercially strong, this first factor weighs in favor of finding that Nationwide’s alleged

infringement causes a likelihood of confusion.

                       2.   Similarity Between Plaintiff’s Mark and the Alleged
                            Infringing Mark

      3M contends that its trademarks are similar to the alleged infringing marks

Nationwide is using because the marks are “identical.”

      Under the second step in the likelihood-of-confusion analysis, courts consider the

similarity between a plaintiff’s mark and a defendant’s use of a similar or identical mark.

See Frosty Treats Inc., 426 F.3d at 1008. When evaluating the similarity between marks

on a motion for preliminary injunction in a trademark-infringement case, the court “must

attempt to recreate the conditions in which buying decisions are made, and the court should

try to determine not what [the court] would do, but what a reasonable purchaser in market

conditions would do.” Calvin Klein Cosmetics Corp. v. Lenox Labs., Inc., 815 F.2d 500,

504 (8th Cir. 1987).

      Here, there is evidence in the record showing that Nationwide’s masks include marks

that are identical to 3M’s registered trademarks. And Nationwide used 3M’s registered

trademarks on Nationwide’s social media advertisements and in the alleged sale of

counterfeit N95 masks.

      Accordingly, this factor weighs in favor of finding a likelihood of confusion.




                                            9
      CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 10 of 18




                     3.     The Remaining Four Factors

       The remaining four factors of the likelihood-of-confusion analysis are the degree to

which the allegedly infringing product competes with the plaintiff’s goods, the alleged

infringer’s intent to confuse the public, evidence of actual confusion, and the conditions of

purchase of the disputed product. Here, because the same set of facts demonstrates each

of these factors, the Court evaluates these factors together.

       With respect to the third factor, which addresses the degree of competition, courts

consider to what extent the products compete. Sensient Techs. Corp. v. SensoryEffects

Flavor Co., 613 F.3d 754, 766 (8th Cir. 2010) (“If the two companies’ products are closely

related, confusion among customers is more likely.”). With respect to the fourth factor,

which addresses the alleged infringer’s intent, courts consider whether the defendant

intended to “pass off” its goods as the trademark owner’s goods. Id. (observing that,

although “proof of bad intent is not required for success in an infringement or unfair

competition claim,” the existence of such intent is a relevant factor to be considered). With

respect to the fifth factor, which addresses evidence of actual confusion, a plaintiff is not

required to prove incidents of actual confusion to succeed on a trademark-infringement

claim. Id. at 768. Courts, however, give weight to the “extent of instances of actual

confusion.” Id. (internal quotation marks omitted). Finally, as to the sixth factor, which

addresses the conditions of purchase and the degree of care expected of customers, courts

consider to what extent the degree of care exercised by the purchaser in purchasing a

product can mitigate or eliminate the confusion that might otherwise exist. Id. at 769.




                                             10
      CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 11 of 18




       Each of these factors is pertinent to HCMC’s allegations that Nationwide sold

counterfeit N95 masks to HCMC. On November 3, 2020, HCMC allegedly received an

email from Nationwide offering to sell N95 masks. In response to HCMC’s inquiry about

the authenticity of the masks, Nationwide allegedly represented to HCMC that these masks

were genuine. Believing that the masks were authentic 3M N95 masks, HCMC ordered

more than 10,000 masks at a cost significantly above the standard rate for 3M N95 masks.

After a nurse observed deficiencies in the quality of the masks, 3M verified that the masks

purchased from Nationwide were counterfeit. As alleged, these facts demonstrate that

Nationwide’s masks closely resemble 3M’s masks, Nationwide intended to infringe upon

3M’s trademarks, and Nationwide’s alleged infringement caused actual confusion.

       “The last criterion, which addresses the type of product, the price, and the conditions

of purchase, is more important in confusion-of-source cases where the degree of care that

the purchaser exercises in purchasing a product can eliminate the confusion that might

otherwise exist.” Frosty Treats Inc., 426 F.3d at 1010. HCMC is a sophisticated medical

facility. That Nationwide allegedly deceived HCMC, resulting in the purchase of more

than 10,000 inauthentic N95 masks, supports the conclusion that 3M is likely to

demonstrate that Nationwide’s counterfeit masks can confuse sophisticated consumers in

the healthcare industry. Accordingly, 3M is likely to demonstrate that these remaining four

factors weigh in favor of finding actual confusion.

       In summary, 3M’s allegations are sufficient to establish a high likelihood that 3M

has a valid trademark and that Nationwide is using 3M’s trademark, without authorization,




                                             11
      CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 12 of 18




in a manner that creates a likelihood of confusion. Accordingly, the likelihood-of-success-

on-the-merits factor weighs in favor of granting preliminary injunctive relief.2

       II.    Irreparable Harm

       The second Dataphase factor is the threat of irreparable harm. 3M contends that it

will be irreparably harmed absent an injunction. In particular, 3M argues that its reputation

and goodwill will be harmed if Nationwide is not enjoined from selling its counterfeit

products.

       “Irreparable harm occurs when a party has no adequate remedy at law, typically

because its injuries cannot be fully compensated through an award of damages.” Gen.

Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312, 319 (8th Cir. 2009). Because it is

difficult to quantify, the loss of intangible assets such as reputation and goodwill can

constitute irreparable injury. See Med. Shoppe Int’l, Inc. v. S.B.S. Pill Dr., Inc., 336 F.3d

801, 805 (8th Cir. 2003). In a trademark-infringement action, “a finding that likelihood of

confusion exists results in a presumption that a threat of irreparable harm exists.” Warner

Bros. Entm’t v. X One X Prods., 840 F.3d 971, 982 (8th Cir. 2016).

       Nationwide’s sale of counterfeit N95 masks risks irreparable harm to 3M’s goodwill

and reputation. See Gen. Mills, Inc. v. Kellogg Co., 824 F.2d 622, 625 (8th Cir. 1987)

(“Since a trademark represents intangible assets such as reputation and goodwill, a showing

of irreparable injury can be satisfied if it appears that [the trademark owner] can


2
       Because 3M’s likelihood of success on its federal trademark-infringement claim
alone is sufficient to warrant injunctive relief, the Court need not analyze 3M’s likelihood
of success as to its related federal-law and state-law claims.



                                             12
      CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 13 of 18




demonstrate a likelihood of consumer confusion.”); Gold’s Gym Licensing, LLC v. K-Pro

Mktg. Grp., Inc., No. 09-CV-1211 (PJS/RLE), 2009 WL 2253247, at *2 (D. Minn. July 28,

2009) (finding defendant’s use of identical marks threatened irreparable harm). By

establishing a likelihood that it will succeed in proving likelihood of confusion, see Part

I.B. supra, 3M has established a presumption that it will suffer irreparable harm. See

Warner Bros., 840 F.3d at 982. In failing to respond to 3M’s motion, Nationwide also has

failed to rebut the presumption of irreparable harm.

       Accordingly, the irreparable-harm Dataphase factor weighs in favor of granting

3M’s request for preliminary injunctive relief.

       III.   Balance of Harms

       3M contends that the balance-of-harms factor weighs in favor of granting 3M a

preliminary injunction.

       This Dataphase factor requires the Court to weigh the irreparable harm to 3M

against the injury a preliminary injunction would cause Nationwide. Dataphase, 640 F.2d

at 114. “When considering the balance of hardships between the parties in infringement

cases, courts generally favor the trademark owner.” Krause Int’l, Inc. v. Reed Elsevier,

Inc., 866 F. Supp. 585, 587–88 (D.D.C. 1994).

       3M argues that, absent an injunction, it will suffer irreparable harm in the form of

loss of goodwill, damage to its ability to control consumer expectations, and infringement

of its protected trademarks. As Nationwide has not responded to 3M’s motion, it has not

identified any harms it will suffer if a preliminary injunction is granted. The issuance of a

preliminary injunction is unlikely to harm Nationwide because Nationwide is not


                                             13
      CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 14 of 18




authorized to sell 3M products. See Buffalo Wild Wings Int’l, Inc. v. Grand Canyon Equity

Partners, LLC, 829 F. Supp. 2d 836, 846 (D. Minn. 2011) (declining to acknowledge that

an injunction will pose any harm to defendants in a trademark-infringement action because

“[d]efendants have indeed brought this harm upon themselves through their non-payment

and infringement”).

       The balance-of-harms Dataphase factor weighs in favor of granting 3M’s request

for preliminary injunctive relief.

       IV.    Public Interest

       3M contends that preliminary injunctive relief would serve the public’s interest, the

fourth Dataphase factor. According to 3M, eliminating counterfeit masks from the market

will protect public health and safety, particularly during the COVID-19 pandemic, by

ensuring that those seeking the protection provided by 3M-branded masks benefit from

3M’s quality standards.

       When, as here, a plaintiff has demonstrated a likelihood of success on a trademark-

infringement claim, there is a presumption that “[t]he public interest weighs in favor of

protecting consumers against trademark infringement.” J & B Wholesale Distrib., Inc. v.

Redux Beverages, LLC, 621 F. Supp. 2d 678, 689 (D. Minn. 2007). It is in the public’s

interest to protect the “consumer’s right not to be confused as to the origin or source of the

goods.” Calvin Klein, 815 F.2d at 505.

       As 3M has demonstrated a likelihood of success on its trademark-infringement

claim against Nationwide, a presumption exists that it is in the public’s interest to grant 3M

preliminary injunctive relief. See J & B Wholesale, 621 F. Supp. 2d at 689. By failing to


                                             14
      CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 15 of 18




respond to 3M’s motion, Nationwide also fails to rebut the presumption that it is in the

public’s interest to grant 3M a preliminary injunction in order to prevent consumer

confusion.3

       Accordingly, the public-interest Dataphase factor weighs in favor of granting 3M’s

request for preliminary injunctive relief.

       In conclusion, the Court finds that each Dataphase factor supports granting 3M’s

motion for preliminary injunctive relief. Accordingly, the Court grants 3M’s motion.

       V.     Rule 65 Bond Requirement

       Because the Court concludes that preliminary injunctive relief is warranted, the

Court must determine whether to require 3M to post a bond as security for the effects of

the injunction on Nationwide. 3M contends that it should not be required to post a bond.

       The bond requirement to secure injunctive relief “is a security device, not a limit on

the damages the . . . defendant[] may obtain against [the plaintiff] if the facts warrant such

an award.” Minn. Mining & Mfg. Co. v. Rauh Rubber, Inc., 130 F.3d 1305, 1309 (8th Cir.

1997). Rule 65(c) of the Federal Rules of Civil Procedure provides, in pertinent part:

              The court may issue a preliminary injunction or a temporary
              restraining order only if the movant gives security in an amount
              that the court considers proper to pay the costs and damages
              sustained by any party found to have been wrongfully enjoined
              or restrained.

3
       3M also contends that an injunction would serve the interest of public health by
ensuring that all 3M-branded masks meet 3M’s standards. But at this stage of the litigation,
sufficient evidence does not exist in the record to conclusively determine the quality of the
masks in question. Because protecting consumers from confusion as to the source of the
masks is sufficient to satisfy the public-interest Dataphase factor, the Court declines to
address whether Nationwide’s masks pose a public-health risk.



                                             15
      CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 16 of 18




Fed. R. Civ. P. 65(c). District courts have broad discretion in setting a bond, but a district

court abuses that discretion if it acts with an improper purpose, fails to require an adequate

bond, or fails to make the necessary findings in support of its decision. See Hill v. Xyquad,

Inc., 939 F.2d 627, 632 (8th Cir. 1991). Although a district court must expressly consider

whether to require a bond, a district court is not required to impose one. See Rathmann

Grp. v. Tanenbaum, 889 F.2d 787, 789 (8th Cir. 1989).

       Because Nationwide did not respond to 3M’s motion, there is little in the record to

assist the Court in determining the proper amount, if any, to set for a bond. But the bond

requirement has been waived when the defendant did not object to the Court’s decision to

forego a bond requirement, see, e.g., Fantasysrus 2, L.L.C. v. City of E. Grand Forks, 881

F. Supp. 2d 1024, 1033 (D. Minn. 2012), or when the defendant has not shown that any

damages would result from the wrongful issuance of an injunction, Bukaka, Inc. v. Cnty.

of Benton, 852 F. Supp. 807, 813 (D. Minn. 1993). Moreover, courts in this district recently

have granted injunctions to 3M in similar cases and waived the bond requirement. See 3M

Co. v. Individuals, P’ships, & Unincorporated Ass’ns, No. 20-cv-2348 (SRN/TNC), 2020

WL 6817650, at *5 (D. Minn. Nov. 20, 2020) (waiving bond requirement because

defendant had not shown any damages would result from the wrongful issuance of an

injunction); 3M Co. v. Legacy Med. Supplies, LLC, No. 20-cv-1371 (ECT/KMM), 2020

WL 4046007, at *1 (D. Minn. July 14, 2020) (waiving bond requirement due to 3M’s

financial condition); 3M Co. v. Starsiak, No. 20-cv-1314 (SRN/TNL), 2020 WL 3566718,

at *8 (D. Minn. June 26, 2020). Because Nationwide has failed to respond and failed to



                                             16
      CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 17 of 18




demonstrate that any damages would result from the wrongful issuance of an injunction,

the Court concludes that 3M need not post a bond.

       Accordingly, 3M is not required to post a bond to secure injunctive relief.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Plaintiff 3M Company’s motion for a temporary restraining order and

preliminary injunctive relief, (Dkt. 5), is GRANTED, in the form of a preliminary

injunction.

       2.     Defendant Nationwide Source Inc. and its agents, servants, employees, and

officers are enjoined from using the 3M marks or any other marks confusingly similar to

3M for, on, or in connection with the manufacture, distribution, advertising, promoting,

offering for sale, and/or sale of any goods or services, including, without limitation, 3M-

brand N95 masks.

       3.     Defendant Nationwide Source Inc. and its agents, servants, employees, and

officers are enjoined from falsely representing Nationwide as being a distributor,

authorized retailer, and/or licensee of 3M and/or any of 3M’s products including, without

limitation, 3M’s 3M-brand N95 masks, and/or otherwise falsely representing to have an

association or affiliation with, sponsorship by, and/or connection with 3M and/or any of

3M’s products.

       4.     Defendant Nationwide Source Inc. shall file with the Court and serve upon

3M’s counsel, within 30 days after service of this Order, a report in writing under oath


                                            17
     CASE 0:20-cv-02694-WMW-KMM Doc. 18 Filed 01/15/21 Page 18 of 18




setting forth in detail the manner and form in which Nationwide has complied with this

Order.

         5.   This preliminary injunction shall remain in effect until further order of the

Court.

         LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 15, 2021                                s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            18
